Appellate Case: 21-3112   Document: 010110673959       Date Filed: 04/21/2022   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                          FOR THE TENTH CIRCUIT                         April 21, 2022
                      ___________________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
     UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

     v.                                                  No. 21-3112
                                               (D.C. No. 2:19-CR-20070-SRB-4)
     RYAN GOODALL,                                         (D. Kan.)
          Defendant - Appellant.


                       _________________________________________

                            ORDER AND JUDGMENT *
                       __________________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
               ___________________________________________

          Mr. Ryan Goodall was convicted after a guilty plea on drug- and gun-

 charges (conspiring to possess at least 50 grams of methamphetamine with

 intent to distribute, distributing at least 50 grams of methamphetamine, and

 possessing a firearm in furtherance of drug trafficking) and sentenced to



 *
       Oral argument would not help, so we decide the appeal based on the
 record and the parties’ briefs. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R.
 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-3112   Document: 010110673959   Date Filed: 04/21/2022    Page: 2



 124 months’ imprisonment. See 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1),

 (b)(1)(A)(viii), 846, 924(c). He appeals.

       Mr. Goodall’s counsel seeks leave to withdraw, invoking Anders v.

 California, 386 U.S. 738 (1967), and stating that any appellate challenges

 would be frivolous. We agree with defense counsel that all potential

 grounds for appeal would be frivolous. So we grant the motion to withdraw

 and dismiss the appeal.

 1.    Anders v. California

       Under Anders v. California, attorneys may seek leave to withdraw

 from an appeal when they conscientiously examine a case and determine

 that an appeal would be frivolous. Id. at 744. To obtain leave to withdraw,

 an attorney must

       submit a brief to the client and the appellate court indicating any
       potential appealable issues based on the record. The client may
       then choose to submit arguments to the court. The [c]ourt must
       then conduct a full examination of the record to determine
       whether defendant’s claims are wholly frivolous. If the court
       concludes after such an examination that the appeal is frivolous,
       it may grant counsel’s motion to withdraw and may dismiss the
       appeal.

 United States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005).

       Defense counsel filed a brief, stating that any appellate challenges

 would be frivolous; and Mr. Goodall declined to file a pro se brief. So we

 rely on (1) defense counsel’s brief and (2) the record on appeal. We engage

 in de novo review of the record to determine whether any appellate


                                        2
Appellate Case: 21-3112   Document: 010110673959   Date Filed: 04/21/2022   Page: 3



 challenge would be frivolous. United States v. Kurtz, 819 F.3d 1230, 1233

 (10th Cir. 2016).

 2.    Conviction

       Our review of the record suggests that the district court complied

 with the requirements of Federal Rule of Criminal Procedure 11 and

 ensured that Mr. Goodall’s guilty plea was informed, free, and voluntary.

 3.    Sentence

       No reasonable basis exists to challenge the district court’s guideline

 calculation, and Mr. Goodall’s sentence dipped below the floor of the

 guideline range. We thus presume that the sentence is substantively

 reasonable. Rita v. United States, 551 U.S. 338, 347 (2007); United States

 v. Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006) (per curiam). Though this

 presumption is rebuttable, Mr. Goodall bears the burden of demonstrating

 the sentence is unreasonable. Kristl, 437 F.3d at 1055. Mr. Goodall has not

 tried to meet that burden.

 4.    Conclusion

       Any appellate grounds would be frivolous, so we grant counsel’s

 motion to withdraw and dismiss the appeal.

                                     Entered for the Court


                                     Robert E. Bacharach
                                     Circuit Judge



                                        3